Citation Nr: 1456578	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-04 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the RO that granted service connection for PTSD and assigned an initial evaluation of 50 percent effective on July 16, 2008.

The Veteran provided testimony at an August 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In a July 2013 decision, the Board assigned an initial rating of 70 percent for the service-connected PTSD prior to September 2, 2011, and denied an evaluation in excess of 70 percent beginning on that date. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in September 2014, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.

In a September 2014 Order, the Court vacated the portion of the Board's July 2013 decision that denied a rating in excess of 70 percent for the service-connected PTSD and remanded the matter in order to obtain an opinion regarding the Veteran's employability.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of the electronic record in VBMS and the Virtual VA paperless claims processing system.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify Veteran if further action is required on his part.


REMAND

In the Joint Motion, the parties agreed the Board should order a contemporaneous examination or provide adequate reasons or bases for why a new examination was not necessary to satisfy VA's duty to assist.  

It was noted that, during the hearing, the Veteran testified that his PTSD symptomatology had increased in severity.

Further, the parties to the Joint Motion agreed that remand was in order to adjudicate the issue of entitlement to a TDIU rating.

In order to comply with the Joint Motion directives, the case is being remanded to obtain a new VA examination to determine the current severity of the Veteran's service-connected PTSD.  

The Board finds that the claim for increase is inextricably intertwined with the matter of entitlement to a TDIU rating.

Accordingly, the case is remanded for the following action:

1.  The AOJ should take all indicated action in order to obtain copies any outstanding VA and non-VA records referable to treatment rendered the Veteran for his service-connected disabilities since 2012. 

2.  After obtaining any records, the AOJ should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected PTSD.

The claims folder, to include the electronic record, should be made available to the examiner for review in connection with the examination.

The examiner should report detailed clinical findings and identify all symptoms and any functional impairment due to the service-connected PTSD.

The examiner should provide an opinion as to whether the Veteran was precluded from obtaining and retaining all forms of substantially gainful employment consistent with his education and occupational background as the result of his service-connected disabilities including PTSD, prostate cancer residuals status post radical prostatectomy, the residuals of a left fifth metatarsal fracture, tinea cruris, hemorrhoids, bilateral hearing loss, erectile dysfunction, and residual prostatectomy scar).

Any opinion expressed by the examiner should be accompanied by a rationale.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal and adjudicate the issue of entitlement to a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Statement of the Case and afforded a reasonable opportunity of response.

Thereafter, if indicate, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran  has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




